DETAILED ACTION
	Claims 1-3, 7-14, and 16-20 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on February 5, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Rejections - 35 USC § 112
Claims 1-3 and 7-20 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Previous Double Patenting Rejections
Claims 1, 2, and 7-20 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-20 of copending Application No. 16/652,687, published as US PGPUB 2020/0317688 (reference application).
The Applicant has filed a terminal disclaimer, which has been approved by the Office.  Therefore, the rejection is withdrawn.
Authorization for this examiner’s amendment was given in an interview with Natalie A. Lee on February 12, 2021.
The application has been amended as follows: 
In claim 16, line 1, delete “pro-fragrance composition of claim 15,” and insert ---composition of claim 2,---.
In claim 17, line 1, delete “pro-fragrance composition of claim 15,” and insert ---composition of claim 2,---.
In claim 18, line 1, delete “pro-fragrance composition of claim 15,” and insert ---composition of claim 2,---.
In claim 19, line 1, delete “pro-fragrance composition of claim 15,” and insert ---composition of claim 2,---.
In claim 20, line 1, delete “pro-fragrance composition of claim 15,” and insert ---composition of claim 2,---.
Conclusion
Claims 1-3, 7-14, and 16-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626